Title: From Thomas Jefferson to William Carmichael, 11 April 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia Apr. 11. 1791

I wrote you on the 12th. of March, and again on the 17th. of the same month, since which I have received your favor of January 24th. wherein you refer to copies of two letters, also to a paper No. 1. supposed to be enclosed in that letter: but there was nothing enclosed. You speak particularly of several other letters formerly forwarded, but not a single one was ever received of later date than May 6th. 1789. and this of January 24th. is all we possess from you since that date. I enclose you a list of letters addressed to you on various subjects and to which answers were, and are, naturally  expected; and I send you again copies of the papers in the case of the Dover Cutter which has been the subject of so many of those letters, and is the subject of the constant solicitation of the parties here. A final decision on that application therefore is earnestly desired. When you consider the repeated references of matters to you from hence, and the total suppression of whatever you have written in answer, you will not be surprised if it had excited a great degree of uneasiness. We had enquired whether private conveyances did not occur from time to time from Madrid to Cadiz, where we have vessels almost constantly, and we were assured that such conveyances were frequent. On the whole, Sir, you will be sensible that, under the jealous Government with which you reside, the conveyance of intelligence requires as much management as the obtaining it: and I am in hopes that in future you will be on your guard against those infidelities in that line, under which you and we have so much suffered.
The President is absent on a journey through the Southern States from which he will not return till the end of June, consequently I could not sooner notify him of your desire to return: but even then I will take the liberty of saying nothing to him on the subject till I hear further from you. The suppression of your correspondence has in a considerable degree withdrawn you from the public sight. I sincerely wish that before your return you could do something to attract their attention and favor and render your return pleasing to yourself and profitable to them, by introducing you to new proofs of their confidence. My two last letters to you furnish occasions. That of a co-operation against the British navigation act, and the arrangement of our affairs on the Missisipi. The former, if it can be effected, will form a remarkable and memorable epoch in the history and freedom of the ocean: Mr. Short will press it at Paris and Colo. Humphreys at Lisbon: the latter will shew most at first: and as to the latter be so good as to observe always that the right of navigating the Missisipi is considered as so palpable, that the recovery of it will produce no other sensation than that of a gross injustice removed. The extent and freedom of the port for facilitating the use of it, is what will excite the attention and gratification of the public. Colo. Humphreys writes me that all Mr. Gardoqui’s communications while here, tended to impress the court of Madrid with the idea that the navigation of the Missisipi was only demanded on our part to quiet our Western settlers, and that it was not sincerely desired by the Maritime states. This is a most fatal error and must be completely eradicated, and speedily, or Mr. Gardoqui will prove to have been a bad peacemaker. It is true there  were characters, whose stations entitled them to credit, and who, from geographical prejudices, did not themselves wish the navigation of the Missisipi to be restored to us, and who believed perhaps, as is common with mankind, that their opinion was the general opinion. But the sentiments of the great mass of the Union were decidedly otherwise then, and the very persons to whom Mr. Gardoqui alluded, are now come over to the opinion heartily that the navigation of the Missisipi, in full and unrestrained freedom, is indispensibly necessary, and must be obtained by any means it may call for. It will be most unfortunate indeed if we cannot convince Spain that we make this demand in earnest but by acts which will render that conviction too late to prevent evil.
Not knowing how better to convey to you the laws and Gazettes than by committing them to the patronage of Colo. Humphreys, I now send through that channel the laws of the 2d. and 3d. sessions of Congress, and the newspapers.—I have the honor to be with great esteem, Sir, Your most obedt. & most humble servt.
